Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 2005/0173795 A1) in view of Moitzi (US EP 379618 A1).

 	Pertaining to claim 1, Hodson discloses A connection arrangement for forming a component carrier structure (28, see figs, 1-4), the connection arrangement comprising: a first electrically conductive connection element (22, see fig. 3); and a second electrically conductive connection element (14, see fig. 3); wherein the first connection element (22) and the second connection element (14) are configured such that, upon connecting the first connection element (22) with the second connection element (14) along a connection direction (see figs. 3 and 4), a form fit is established between the first connection element (22) and the second connection element (14) that limits a relative motion between the first connection element (22) and the second connection element (14) in a plane perpendicular to the connection direction (see figs. 3-4).  
  	But, Hodson does not explicitly teach wherein at least one of the connection elements is a pillar having a non-circular cross-section.
 	However, Moitzi teaches wherein at least one of the connection elements (16, see paragraph [0065])) is a pillar having a non-circular cross-section (see paragraph [0012, lines 22-27).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one of the connection elements is a pillar having a non-circular cross-section in the device of Hodson based on the teachings of Moitzi in order to provide at least one electroconductive connection structure of the component is exposed with respect to the stack, in which free exposed end of electroconductive connection structure of the component flushes with or extends beyond an exterior main surface of the stack.

 Hodson discloses the claimed invention except for wherein at least one of the connection elements is a pillar having a non-circular cross-section. It would have been on obvious matter of design choice to provide wherein at least one of the connection elements is a pillar having a non-circular cross-section, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 2, Hodson discloses, further comprising: a third connection element (15 and 17, see fig. 3) arranged in the connection direction between the first connection element (22) and the second connection element (14) for accomplishing a form fit both between the first and third connection elements (15, 17) and between the second (14) and third connection elements (15, 17).  

 	Pertaining to claim 6, Hodson discloses, wherein the first connection element (22) and the second connection element (14) establish an electric contact and a mechanical contact both in the connection direction and in a direction perpendicular to the connection direction (see paragraph [0025]).

 	Pertaining to claim 7, Hodson discloses, wherein the first connection element (22) is composed of multiple spaced bodies (see figs. 1-4) delimiting an accommodation volume for receiving and accommodating the second connection element (14)

 	Pertaining to claim 8, Hodson discloses, wherein at least one of the connection elements is a copper pillar, a via, a land, a solder ball or a ball comprising a central non-solderable body coated with solderable material (see paragraph [0029] + [0032] + [0033]).  

 	Pertaining to claim 9, Hodson discloses, wherein one of the first and second connection elements (22, 14) forms a part of a component/IC to be embedded or surface mounted in or on a stack of layer structures, and the other one of the first and second connection elements (22, 14) is formed in an interior of the stack or at a main surface of the stack (see figs. 1-4).  

 	Pertaining to claim 10, Hodson discloses, wherein the other one of the first and second connection elements protrudes (see fig. 3) in the connection direction from the main surface of the stack of a component carrier structure (20, 10).  

 	Pertaining to claim 11, Hodson discloses, wherein the component carrier structure comprises at least one of a panel, an array, a component carrier, and an arrangement of a component carrier and the component (28, see figs, 1-4).  

 	Pertaining to claim 12, Hodson discloses A component carrier (28, see figs, 1-4), comprising: a stack (see figs. 1-4) including at least one electrically conductive layer structure (pcb 10 has conductive layer) and/or at least one electrically insulating layer structure (pcb 10 has insulating layer/dielectric layer); and a connection arrangement in and/or on the stack, the connection arrangement including a first connection element (22) and a second connection element (14), the connection elements configured such that upon connecting the first connection element (22) with the second connection element (14) along a connection direction, a form fit is established between the first connection element (22) and the second connection element (14) that limits a relative motion between the first connection element and the second connection element in a plane perpendicular to the connection direction (see fig. 3).  
 	But, Hodson does not explicitly teach wherein at least one of the connection elements is a pillar having a non-circular cross-section.
 	However, Moitzi teaches wherein at least one of the connection elements (16, see paragraph [0065])) is a pillar having a non-circular cross-section (see paragraph [0012, lines 22-27).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one of the connection elements is a pillar having a non-circular cross-section in the device of Hodson based on the teachings of Moitzi in order to provide at least one electroconductive connection structure of the component is exposed with respect to the stack, in which free exposed end of electroconductive connection structure of the component flushes with or extends beyond an exterior main surface of the stack.

 Hodson discloses the claimed invention except for wherein at least one of the connection elements is a pillar having a non-circular cross-section. It would have been on obvious matter of design choice to provide wherein at least one of the connection elements is a pillar having a non-circular cross-section, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 	Pertaining to claim 13, Hodson discloses, comprising at least one of the following features: at least one component (18) being surface mounted (21) on and/or embedded in the component carrier (10), wherein the at least one component (18) is selected from a group consisting of an electronic component/IC 18, an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component (18), a passive electronic component (18), an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a 04017.0295U1 (A 5208 US)26 capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one of the electrically conductive layer structures of the component carrier (10) comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (see paragraph [0029]); wherein the electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of the group consisting of a printed circuit board (10), a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (10) 

 	Pertaining to claim 14, Hodson discloses A method of forming a component carrier structure (10), the method comprising: providing a first electrically conductive connection element (22) and a second electrically conductive connection element (14); connecting the first electrically conductive connection element with the second electrically conductive connection element along a connection direction in such a way that a form fit is established between the first connection element (22) and the second connection element (14) that limits motion of the first connection element (22) and the second connection element (14) relative to each other in a plane perpendicular to the connection direction.  
 	But, Hodson does not explicitly teach wherein at least one of the connection elements is a pillar having a non-circular cross-section.
 	However, Moitzi teaches wherein at least one of the connection elements (16, see paragraph [0065])) is a pillar having a non-circular cross-section (see paragraph [0012, lines 22-27).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one of the connection elements is a pillar having a non-circular cross-section in the device of Hodson based on the teachings of Moitzi in order to provide at least one electroconductive connection structure of the component is exposed with respect to the stack, in which free exposed end of electroconductive connection structure of the component flushes with or extends beyond an exterior main surface of the stack.

  	Hodson discloses the claimed invention except for wherein at least one of the connection elements is a pillar having a non-circular cross-section. It would have been on obvious matter of design choice to provide wherein at least one of the connection elements is a pillar having a non-circular cross-section, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)


 	Pertaining to claim 15, Hodson discloses, wherein the first and second connection elements (14) are connected by sound-supported soldering (see paragraph [0066]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 2005/0173795 A1) Moitzi (US EP 379618 A1).as applied to claim 1 above, and further in view of Hikita et al. (US 2003/0146518 A1).

 	Pertaining to claim 4, Hodson discloses, wherein cooperating surfaces (socket on both sides) of the connection elements (22, 14) are configured for promoting centering of the connection elements upon their connection, wherein in particular a cooperating surface of one of the first and the second connection elements (22, 14).
 	But, Hodson does not explicitly teach the first and the second connection elements has a concave shape and a cooperating surface of the other one of the first and the second connection elements has a complementary convex shape.  
 	However, Hikita et al. teaches the first and the second connection elements (see fig. 6A-6B) has a concave shape (see paragraph [0035], lines 1-3) and a cooperating surface of the other one of the first (3a) and the second connection elements (3b) has a complementary convex shape (see paragraph [0035], lines 1-3).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and the second connection elements has a concave shape and a cooperating surface of the other one of the first and the second connection elements has a complementary convex shape in the device of Hodson based on the teachings of Hikita et al in order to provide a semiconductor device which has a construction that allows for efficient positioning of semiconductor chips in a staked relation thereby to improve the productivity (see paragraph [0010]).

 	Pertaining to claim 5, Hodson discloses all claimed limitations except, wherein at least one of the connection elements has a concave connection surface with a dimple which is at least partially filled by a solderable material. 
 	However, Hikita et al. teaches at least one of the connection elements (see fig. 6A-6B) has a concave surface (see paragraph [0035], lines 1-3) with a dimple which is at least partially filled by a solderable material (see paragraph [0048], line 1). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one of the connection elements has a concave connection surface with a dimple which is preferably at least partially filled by a solderable material in the device of Hodson based on the teachings of Hikita et al in order to provide a semiconductor device which has a construction that allows for efficient positioning of semiconductor chips in a staked relation thereby to improve the productivity (see paragraph [0010]).

Applicant's arguments with respect to claim(s) 1, 2, and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848